QUESTION: May a judicial candidate permit others to publicly announce that the candidate is affiliated with a particular political party, when, in fact, the candidate is not registered with this party? For example, may a judicial candidate permit the candidate’s name to be on campaign literature with the phrase, “Let’s Vote Democratic”?
WE ANSWER: NO.
A judicial candidate should never permit his name to be on campaign literature with the phrase, “Let’s Vote” with any political party. The Canons state that the judicial candidate should encourage members of his or her family to adhere to the same standards of political conduct in support of the candidate as apply to the candidate; and discourage other employees and officials subject to his direction and the candidate should prohibit employees and officials who serve at the pleasure of the candidate from doing anything on the candidate’s behalf which the candidate is prohibited from doing. Canon 5A(3).
As stated in Canon 5A(3)(c), except to the extent permitted by Section 5C(2), a judicial candidate should not authorize or knowingly permit any other person to do for the candidate what the candidate is prohibited from doing under Sections of this Canon. The exception pertains to what a candidate’s committee may do that is prohibited for the candidate.
A judicial candidate should carefully read and understand Title 20 O.S., Section 1404(6), which prohibits the candidate from making publicly known his political party affiliation and prohibits the candidate from “knowingly permitting others” to indicate the candidate’s political party affiliation. Clearly, under the Statute and the Canons, a judicial candidate must not permit supporters to use the candidate’s name in a manner prohibited to the candidate.
It is the intent of 20 O.S., Section 1404, and the intent of the Code of Judicial Conduct to completely remove all partisan political affiliations from judicial campaigns.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary